Citation Nr: 1105566	
Decision Date: 02/10/11    Archive Date: 02/18/11

DOCKET NO.  10-15 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hypothyroidism (claimed 
as thyroid problems), including as due to ionizing radiation.

2.  Entitlement to service connection for abdominal aortic 
aneurysm, including as due to ionizing radiation.

3.  Entitlement to service connection for diabetes mellitus, 
including as due to ionizing radiation.  

4.  Entitlement to service connection for osteoarthritis of the 
left knee, including as due to ionizing radiation.  

5.  Entitlement to service connection for osteoarthritis of the 
right knee, including as due to ionizing radiation.

6.  Entitlement to service connection for actinic keratosis, 
seborrheic keratosis, and lentigos (claimed as scars and 
disfigurement of the forehead, right arm, and temples), including 
as due to ionizing radiation.

7.  Entitlement to service connection for bilateral hearing loss.

8.  Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The Veteran had active service from January 1953 to January 1955.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from January 2009 and January 2010 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.

In August 2010, the Veteran testified at a Travel Board hearing 
before the undersigned Acting Veterans Law Judge.  A transcript 
of this hearing is associated with the claims folder.  At the 
hearing, the Veteran submitted additional evidence accompanied by 
a waiver of his right to have this evidence initially considered 
by the RO.  Accordingly, the Board will consider the evidence in 
the first instance.  38 C.F.R. § 20.1304(c) (2010).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to service connection of hypothyroidism 
and entitlement to TDIU are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  Abdominal aortic aneurysm manifested many years after 
service, and there is no competent evidence that otherwise shows 
that the disorder is etiologically related to service, including 
as due to ionizing radiation exposure.

2.  Diabetes mellitus manifested many years after service, and 
there is no competent evidence that otherwise shows that the 
disorder is etiologically related to service, including as due to 
ionizing radiation exposure.

3.  Osteoarthritis of the left knee manifested many years after 
service, and there is no competent evidence that otherwise shows 
that the disorder is etiologically related to service, including 
as due to ionizing radiation exposure.

4.  Osteoarthritis of the right knee manifested many years after 
service, and there is no competent evidence that otherwise shows 
that the disorder is etiologically related to service, including 
as due to ionizing radiation exposure.

5.  Resolving reasonable doubt in favor of the Veteran, actinic 
keratosis, seborrheic keratosis, and lentigos are etiologically 
related to ionizing radiation exposure.

6.  Resolving all reasonable doubt in favor of the Veteran, 
bilateral hearing loss is etiologically related to in-service 
noise exposure.  


CONCLUSIONS OF LAW

1.  Abdominal aortic aneurysm was not incurred in or aggravated 
by active service and its incurrence or aggravation during active 
service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 
5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309, 3.311 (2010).

2.  Diabetes mellitus was not incurred in or aggravated by active 
service and its incurrence or aggravation during active service 
may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107(b) 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309, 3.311 (2010).

3.  Osteoarthritis of the left knee was not incurred in or 
aggravated by active service and its incurrence or aggravation 
during active service may not be presumed.  38 U.S.C.A. §§ 1101, 
1110, 1112, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 3.311 (2010).

4.  Osteoarthritis of the right knee was not incurred in or 
aggravated by active service and its incurrence or aggravation 
during active service may not be presumed.  38 U.S.C.A. §§ 1101, 
1110, 1112, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 3.311 (2010).

5.  Actinic keratosis, seborrheic keratosis, and lentigos were 
incurred during active service.  38 U.S.C.A. §§ 1112, 5107(b) 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.311 (2010).

6.  Bilateral hearing loss was incurred during active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 5107(b) (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2010)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary information 
or evidence, if any, the claimant is to provide; and what 
subset of the necessary information or evidence, if any, the VA 
will attempt to obtain.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 
2010); 38 C.F.R. § 3.159 (2010).  The requirements apply to all 
five elements of a service connection claim:  veteran status, 
existence of a disability, a connection between a veteran's 
service and the disability, degree of disability, and effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Such notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this case, 
the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial error 
rule).  Moreover, such notice errors may instead be cured by 
issuance of a fully compliant notice, followed by readjudication 
of the claim.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (reaffirming that the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as an 
SOC or SSOC, is sufficient to cure a timing defect).

As the Board finds that service connection is warranted for 
actinic keratosis, seborrheic keratosis, lentigos, and bilateral 
hearing loss, no further discussion of VCAA compliance is 
necessary.  In regard to the abdominal aortic aneurysm, diabetes 
mellitus, and osteoarthritis of the knees claims, the Board 
observes that 
in a November 2007 VCAA letter, issued prior to the decision on 
appeal, the RO provided notice to the Veteran regarding what 
information and evidence is needed to substantiate the claims as 
well as what information and evidence must be submitted by the 
Veteran and the types of evidence that will be obtained by VA.  
The VCAA letter also advised the Veteran how disability 
evaluations and effective dates are assigned, and the type 
evidence which impacts those determinations.  The Board finds 
that VA's duty to notify has been met. 

The record also reflects that VA has made reasonable efforts to 
assist the Veteran in the development of his claims.  
Specifically, the information and evidence that have been 
associated with the claims file includes available post-service 
VA and private treatment records.  While the Veteran has not been 
afforded a VA examination in connection with his aneurysm, 
diabetes, and arthritis claims, the Board finds that it is not 
obligated to provide one.  See 38 U.S.C.A. § 5103A(d) (West 2002 
& Supp. 2010); 38 C.F.R. § 3.159(c)(4) (2010); McLendon v. 
Nicholson, 20 Vet. App. 79, 81 (2006).  As detailed below in the 
analysis portion of this decision, the record only contains the 
Veteran's conclusory generalized statement that his aneurysm, 
diabetes, and arthritis were caused by his in-service exposure to 
ionizing radiation. He does not contend that he had been advised 
by a medical professional that these claimed disorders were due 
to ionizing radiation exposure.  Thus, the low threshold of an 
"indication" that aneurysm, diabetes, and arthritis have a 
causal connection or association with service has not been met.  
See Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) 
(rejecting the theory that medical examinations are to be 
routinely and virtually automatically provided to all veterans in 
disability cases involving nexus issues).  Lastly, as for service 
treatment records, the National Personnel Records Center (NPRC) 
has advised that they are unavailable ("fire-related"), and 
there is of record a June 2007 memorandum of formal finding of 
unavailability of service treatment records.  The Veteran was 
notified again of the unavailability of his service treatment 
records most recently in an October 2008 letter.  

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran was an active participant in the claims 
process, identifying relevant records, submitting evidence, and 
providing hearing testimony.  Thus, he has been provided with a 
meaningful opportunity to participate in the claims process and 
has done so.  The Board finds that VA's duty to assist has been 
met.  

Pertinent Laws and Regulations

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  In 
order to establish service connection for a claimed disorder, the 
following must be shown: (1) the existence of a present 
disability; (2) in-service incurrence or aggravation of a disease 
or injury; and (3) a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).  Evidence of continuity of symptomatology from the 
time of service until the present is required where the 
chronicity of a condition manifested during service either has 
not been established or might reasonably be questioned.  38 
C.F.R. § 3.303(b) (2010).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d) (2010).

Moreover, where a veteran served continuously for ninety (90) 
days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and diabetes mellitus, arthritis, and an 
organic disease of the nervous system becomes manifest to a 
compensable degree within one year from the date of termination 
of such service, such diseases shall be presumed to have been 
incurred in or aggravated by service, even though there is no 
evidence of such diseases during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).

Service connection may also be established for a disability as 
due to exposure to ionizing radiation.  38 U.S.C.A. § 1112 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).  A 
"radiation-exposed veteran" is defined as a veteran who while 
serving on active duty or on active duty for training or inactive 
duty training, participated in a radiation-risk activity.  
"Radiation-risk activity" is defined to mean onsite 
participation in a test involving the atmospheric detonation of a 
nuclear device; the occupation of Hiroshima, Japan or Nagasaki, 
Japan by United States forces during the period beginning on 
August 6, 1945, and ending on July 1, 1946; or internment as a 
prisoner of war (or service on active duty in Japan immediately 
following such internment) during World War II which resulted in 
an opportunity for exposure to ionizing radiation comparable to 
that of the United States occupational forces in Hiroshima or 
Nagasaki during the period from August 6, 1945 through July 1, 
1946. 38 C.F.R. § 3.309(d) (2010).

Diseases subject to presumptive service connection based on 
participation in a "radiation-risk activity" are enumerated 
under 38 C.F.R. § 3.309(d)(2) (2010).

Instruction on the development of claims based on exposure to 
ionizing radiation when the presumption of service connection 
cannot be applied is provided in 38 C.F.R. § 3.311 (2010).  
Pursuant to section 3.311, "radiogenic disease" is defined as a 
disease that may be induced by ionizing radiation, and 
specifically includes skin cancer.  38 C.F.R. § 3.311(b)(2)(vii) 
(2010).

Notwithstanding the above, the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) has held that when a 
veteran is found not to be entitled to a regulatory presumption 
of service connection for a given disability the claim must 
nevertheless be reviewed to determine whether service connection 
can be established on a direct basis.  See Combee v. Brown, 34 
F.3d 1039, 1043-44 (Fed.Cir.1994), rev'd in part, Combee v. 
Principi, 4 Vet. App. 78 (1993).  In other words, the fact that a 
veteran may not meet the requirements for service connection on a 
presumptive basis does not in and of itself preclude the 
establishment of service connection, as entitlement may 
alternatively be established on a direct basis.

Claims for Service Connection

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claims and what the evidence in the 
claims file shows, or fails to show, with respect to the claims.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

As noted previously, the Veteran's service treatment records are 
not available.  The United States Court of Appeals for Veteran's 
Claims (Court) has held that in cases where records once in the 
hands of the government are lost, the Board has a heightened 
obligation to explain its findings and conclusions and to 
consider carefully the benefit-of-the-doubt rule.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).

1.	Abdominal Aortic Aneurysm, Diabetes Mellitus, and 
Osteoarthritis of the Knees

Evidence

In the Veteran's October 2007 claim for compensation benefits, he 
indicated that he was not sure if the claimed disabilities "meet 
requirements," but he nevertheless wanted consideration of 
service connection for abdominal aortic aneurysm, diabetes 
mellitus, and knee disorder.  In a statement received in December 
2007, the Veteran reported that his doctors had advised him that 
he should receive more than 10 percent in compensation "because 
of the possibility that [his] other health problems are due to 
radiation exposure."  According to testimony provided at the 
August 2010 Board hearing, although the Veteran and his wife had 
never been advised by a doctor that these particular claimed 
disabilities were due to the Veteran's exposure to ionizing 
radiation during service, it was their belief that such a 
relationship existed because of all the "problems all through 
his body" including "so many fractures."  

In a July 2007 letter, the Defense Threat Reduction Agency 
indicated that the Veteran was a confirmed participant of U.S. 
atmospheric nuclear testing [Operation Upshot-Knothole 1953].  
Post-service records consisted of private and VA treatment 
records that showed that in September 2000, the Veteran presented 
with complaints of "knee pain."  It was reported that the 
Veteran had had difficulty with his knees "for years."  The 
examiner provided an impression of probable osteoarthritis of the 
knees.  It was also reported that the Veteran was diagnosed with 
abdominal aortic aneurysm which was discovered incidentally in 
1999 when the Veteran presented in the emergency room with 
complaints of abdominal pain.  Next, a January 2001 record 
suggested that the Veteran was on medication for diabetes.  The 
record further reflected that in April 2001, the Veteran reported 
that he had had "years" of difficulty with his knee and that 
for the "last few years" he had been no longer able to 
completely straighten his knee.   The examiner noted that about a 
year ago, he saw the Veteran in connection with a complaint of 
left knee pain after a fall; normally, however, it was his right 
knee that gave him trouble.  Thereafter, records, including x-
rays, showed the Veteran underwent a total right knee replacement 
in August 2001 and that he had moderately advanced degenerative 
joint disease of the left knee.  A July 2005 record also 
indicated that the Veteran was diagnosed with diabetes around 
1998.  Lastly, a July 2005 VA Persian Gulf Registry Note noted 
several assessments including diabetes mellitus type 2, abdominal 
aortic aneurysm, and degenerative joint disease.  Dr. W.B. 
reported that he advised the Veteran to file a claim in 
connection with his skin cancer based on exposure to ionizing 
radiation.  Dr. W.B. also noted that in addition to the 
conditions VA had recognized as related to exposure to ionizing 
radiation, it was his opinion that "any other disease or 
diagnosis 'may be' related to such exposure."  



Analysis

While the Veteran's service treatment records are not available, 
he does not contend that he had an abdominal aortic aneurysm, 
diabetes mellitus, and osteoarthritis of the knees in service or 
symptoms of these disorders in service and ever since service.  
Rather, the Veteran's contention is that these disorders 
diagnosed many years after his separation from service are due to 
his confirmed exposure to ionizing radiation in service.  In this 
regard, the Board notes that abdominal aortic aneurysm, diabetes 
mellitus, and osteoarthritis are not among the enumerated 
diseases specific to radiation-exposed veterans under 38 C.F.R. § 
3.309(d)(2) (2010), or among the enumerated radiogenic diseases 
under 38 C.F.R. § 3.311(b)(2) (2010).  

Additionally, there is no competent medical opinion evidence that 
otherwise establishes an etiological link between the claimed 
disorders and exposure to ionizing radiation.  The opinion that 
"any other disease or diagnosis 'may be' related to [ionizing 
radiation] exposure" rendered in the context of a July 2005 
Persian Gulf Registry exam only speaks in general terms.  It does 
not specifically address the probability of any of the claimed 
disorders being due to ionizing radiation exposure and is not 
supported by clinical data and rationale.  As such, the opinion 
is entitled to no weight.  See Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295, 301 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 
(2007) (providing that a medical opinion must support its 
conclusion with an analysis that the Board can consider and weigh 
against any contrary opinions).  In regard to the Veteran and his 
wife's lay nexus opinion, the question of whether the claimed 
disabilities are due to ionizing radiation exposure requires 
medical expertise for its resolution.  The Veteran and his wife 
are not competent to opine that the Veteran's abdominal aortic 
aneurysm, diabetes mellitus, and osteoarthritis of the knees are 
caused by his exposure to ionizing radiation.  As such, their 
opinion in this regard is entitled to no weight as well.  As 
abdominal aortic aneurysm, diabetes mellitus, and osteoarthritis 
of the knees manifested several years after the Veteran's 
separation from service, and there is no competent evidence that 
otherwise shows that these disorders are etiologically related to 
service, including as due to ionizing radiation exposure, service 
connection is not warranted.

In reaching the above conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  The 
preponderance of the evidence, however, is against the Veteran's 
claim and so that doctrine is not applicable.  See 38 U.S.C.A. § 
5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. 
Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

2.	Actinic keratosis, Seborrheic keratosis, and Lentigos

Evidence

At the August 2010 Board hearing, the Veteran's complaints were 
noted as referable to residual scarring of the forehead, right 
arm, temples, and behind the ear from skin cancer.  It was 
reported that the Veteran's "precancerous lesions" kept 
returning.  There was also testimony provided regarding treatment 
the Veteran was receiving in connection with reappearing skin 
cancer of the right ear (right auricular area).  As a point of 
clarification, the Board observes that service connection was 
established for squamous cell carcinoma status post excision of 
lesions from the ears and left arm in an August 2007 rating 
decision.  He was assigned a 10 percent rating.  In a January 
2009 rating decision, the disability rating was increased to 30 
percent and recharacterized as service-connected squamous cell 
carcinoma status post excision of lesions from the ears, left 
arm, right medial canthus, right shoulder, and back (noted as 
claimed back, shoulder, and right ear disfigurement and tear duct 
reconstruction).  The April 2010 rating decision increased the 
disability rating to 100 percent in recognition of reoccurrence 
of squamous cell carcinoma of the right ear.  

Private and VA treatment records dated from 1986 to 2010 showed 
the Veteran was diagnosed and treated (by liquid nitrogen) for 
recurring actinic keratosis affecting the face, temples, 
forehead, ears, neck, arms, chest, and back.  An August 2007 
record showed the examiner indicated that the actinic keratoses 
were "precancerous" in nature hence the necessity for their 
removal.  The Veteran was additionally noted to have other skin 
conditions consisting of seborrheic keratosis, lentigos, xerosis, 
and psoriasis.  The December 2007, November 2008, and April 2010 
VA examination reports noted clinical findings consistent with 
skin cancer excisions as well as actinic keratoses.  

Analysis

The record shows that the Veteran is afflicted with actinic 
keratosis described as precancerous in nature.  The removal of 
the actinic keratosis lesions appears to be a prophylactic 
measure to prevent the lesions from progressing to skin cancer.  
The Board recognizes that service connection is in effect for 
squamous cell carcinoma or cancer afflicting the Veteran's skin.  
No examiner has indicated that there is no relationship between 
the precancerous actinic keratosis and the cancerous squamous 
cell carcinoma.  The same areas of the body are affected by these 
disorders.  The Board finds that given these circumstances, 
reasonable doubt should be resolved in favor of the Veteran and 
service connection established for actinic keratosis as well as 
seborrheic keratosis and lentigos.  

The Board has included seborrheic keratosis and lentigos in 
recognition that different examiners, at different times, will 
not describe the same disability in the same language.  See 
generally 38 C.F.R. § 4.2 (2010).  For example, a December 2009 
VA treatment record shows the examiner noted that the Veteran had 
a keratosis of the left temple that was seborrheic yet it was 
treated with liquid nitrogen despite no such prophylactic 
treatment of seborrheic keratoses when it affected other areas of 
the body in the past (e.g., January 29, 2007 private treatment 
record).  Many records show that the Veteran has a recurring 
actinic keratosis lesion affecting that same left temple area 
which has been treated with liquid nitrogen.  It is unclear if 
the lesions are separate or the same recurring lesion 
misidentified.  Therefore, the Board errs on the side of being 
over inclusive rather than under inclusive to ensure the Veteran 
is compensated for the entire disability.






3.	Bilateral Hearing Loss

Evidence

At the August 2010 Board hearing, when the Veteran was asked 
whether he recalled hearing the atomic bomb detonate in 1953, he 
replied, "I don't know."  When asked whether his hearing could 
have been affected by the bomb and whether he realized any type 
of hearing problem back then, the Veteran replied, "I was 19."  
The Veteran's wife, however, testified that during the time they 
were dating, she noticed that he had a hearing problem in his 
right ear at the age of 24 [approximately 1956] because when they 
drove in a car and she spoke to him, he would tell her that he 
could not hear as that was his bad ear so he would turn towards 
her.  Previously, the Veteran indicated that he had hearing loss 
from ear surgeries he underwent in connection with his skin 
cancer as well as from exposure to a "rather loud . . . nuclear 
bomb blast . . . even at 3,000 yards" according to the Veteran's 
October 2007 claim.  In a statement received in December 2007, he 
reported that he had hearing problems in his right ear for 
approximately 15 years.  

VA treatment records showed that the Veteran was seen in February 
2007 for a hearing evaluation.  He reported that he first noticed 
hearing loss in his right ear after a car accident in 1956 in 
which he sustained a head injury and loss of consciousness.  The 
examiner diagnosed bilateral sensorineural hearing loss.  The 
December 2008 VA audiology examination report showed that the 
examiner reviewed the claims file.  The Veteran reported military 
noise exposure from the atomic bomb and gun fire during which 
time he wore no hearing protection.  He denied pre- and post-
military noise exposure.  The audiogram revealed that he had a 
bilateral hearing impairment as defined in 38 C.F.R. § 3.385.  
The audiologist noted that without a review of military era 
audiograms or at least an audiogram completed within one year of 
discharge, the audiologist could not render an opinion regarding 
the etiology of the Veteran's hearing loss without resorting to 
speculation.  The February 2010 VA ear examination report showed 
that based on a review of the claims file, it was the opinion of 
the VA examiner that it was less likely than not that the 
Veteran's bilateral sensorineural hearing loss was related to the 
surgeries he underwent for squamous cell carcinoma excision.  The 
examiner explained that because of the minimal invasive surgery 
to excise the carcinoma, it was less likely than not that it 
could have had an "untoward" effect of his hearing.  

Analysis

The medical opinion evidence indicates that the Veteran's 
diagnosed bilateral hearing loss is not caused by his service-
connected squamous cell carcinoma.  The medical opinion evidence 
is inconclusive on whether the hearing loss is due to noise 
exposure in service by reason of the unavailability of 
contemporaneous audiograms.  As the inability to provide a 
definitive opinion has been expressed as due to required 
information that cannot be obtained, the VA examiner's opinion 
weighs neither for nor against the claim.  See Fagan v. Shinseki, 
573 F.3d 1282, 1289-90 (Fed. Cir. 2009); Jones v. Shinseki, 23 
Vet. App. 382 (2010).  

As for the lay evidence of record, the Board observes that in an 
October 2008 deferred rating decision, the RO indicated that 
given the Veteran's confirmed exposure to an atmospheric 
detonation of a nuclear device and assignment to a Cavalry unit, 
in-service noise exposure is conceded.  The Board agrees on the 
same basis and finds that in-service noise exposure is 
established.  The Board further recognizes that the Veteran and 
his wife are competent to report on the onset of the Veteran's 
hearing problems because this is a readily observable feature or 
symptom of illness.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
The Veteran's lay statements and testimony are somewhat 
inconsistent as to the onset of his hearing problems but 
nevertheless credible with respect to the contention that he has 
had chronic problems with his hearing throughout the years.  The 
Veteran's wife's testimony on the onset of the Veteran's hearing 
loss within one year of his separation from service is plausible 
and credible.  The evidence fails to show hearing loss clearly 
attributable to intercurrent causes such as the reported 1956 car 
accident.  Thus, the Board finds that a credible continuity of 
hearing problems since the Veteran's separation from service has 
been established.  In Savage v. Gober, 10 Vet. App. 488, 497 
(1997), the Court held that because it would not necessarily 
follow that there is a relationship between any present 
disability and the continuity of symptomatology demonstrated, 
medical evidence is required to demonstrate such a relationship 
unless such a relationship is one as to which a lay person's 
observation is competent.  The Board resolves reasonable doubt in 
favor of the Veteran and finds that such relationship has been 
established by the lay evidence of record.  


ORDER

Service connection for abdominal aortic aneurysm is denied.

Service connection for diabetes mellitus is denied.

Service connection for osteoarthritis of the left knee is denied.

Service connection for osteoarthritis of the right knee is 
denied.

Service connection for actinic keratosis, seborrheic keratosis, 
and lentigos are granted.

Service connection for bilateral sensorineural hearing loss is 
granted.


REMAND

After a review, the Board observes that further development is 
required prior to adjudicating the Veteran's hypothyroidism and 
TDIU claims.

According to statements from the Veteran, he developed symptoms 
of hypothyroidism in the late 1990s.  The Veteran underwent VA 
examinations in connection with his claim in March 2009 and May 
2009.  The March 2009 VA examiner provided a diagnosis of 
hypothyroidism secondary to ionizing radiation exposure but 
provided no supporting rationale.  The physical examination 
revealed a mildly enlarged thyroid gland but there were no 
definite nodules.  The May 2009 VA examiner maintained that the 
Veteran actually had subclinical hypothyroidism and opined with 
supporting rationale that it was less likely than not that 
ionizing radiation caused either subclinical or primary 
hypothyroidism.  Significantly however, while the physical 
examination revealed a normal size thyroid gland, the examiner 
also noted the presence of "a solitary, tiny, small and probably 
insignificant thyroid nodule in the right lobe of the thyroid 
near the lower edge."

While subclinical or primary hypothyroidism is not among the 
enumerated diseases specific to radiation-exposed veterans under 
38 C.F.R. § 3.309(d)(2) (2010), non-malignant thyroid nodular 
disease is an enumerated radiogenic disease under 38 C.F.R. § 
3.311(b)(2) (2010).  When it is determined a veteran was exposed 
to ionizing radiation as a result of participation in the 
atmospheric testing of nuclear weapons, the veteran subsequently 
developed a radiogenic disease, and such disease first became 
manifest within the applicable period [5 years or more after 
exposure], before its adjudication the claim will be referred to 
the Under Secretary for Benefits for consideration as to whether 
it is at least as likely as not the veteran's disease resulted 
from exposure to radiation in service.  38 C.F.R. § 3.311(b), (c) 
(2010).  A dose estimate obtained in connection with the 
Veteran's claim for service connection for squamous cell 
carcinoma is already of record.  As the Veteran has confirmed 
ionizing radiation exposure, and he is diagnosed with a 
radiogenic disease that manifested more than five years after 
exposure, his claim should be referred to the Under Secretary for 
Benefits for action in accordance with 38 C.F.R. § 3.311(b), (c) 
(2010).  

Also, according to testimony the Veteran provided at the Board 
hearing, he received relevant treatment for his thyroid disorder 
from Dr. M., who he claimed was a VA physician at that time.  VA 
treatment records show the Veteran received treatment for his 
thyroid disorder but Dr. M. is not listed as a treating 
physician.  To ensure the record is complete, the Veteran should 
be asked to identify all health care providers from which he 
received treatment and any identified records not already of 
record should be obtained.  

In regard to the Veteran's claim of entitlement to TDIU, the 
Board observes that he is currently in receipt of a combined 
rating of 100 percent; however, the total rating is effective 
January 25, 2010.  As the Veteran's claim for TDIU was filed in 
October 2007 and the Veteran claims he has been unemployed since 
2003, the period prior to January 25, 2010 is still in 
contention.  This issue, however, is not ripe for Board 
adjudication at this time as a grant of service connection for 
the thyroid disorder and the initial ratings that will be 
assigned the disabilities subject to the Board's award of service 
connection could affect the outcome of the issue of whether the 
Veteran's service-connected disabilities render him unemployable. 
Accordingly, the TDIU claim is considered to be inextricably 
intertwined with the service connection claims.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Ask the Veteran to provide the names 
and addresses of all medical care providers 
who treated the Veteran for his thyroid 
disease since service.  After securing the 
necessary release, obtain any records not 
already of record.  Ensure all notification 
pursuant to 38 C.F.R.     § 3.309(e) (2010) 
is completed if unable to obtain any 
identified records. 

2.  Thereafter, refer the claim to the 
Under Secretary for Benefits for 
consideration of whether it is at least as 
likely as not the Veteran's non-malignant 
thyroid nodular disease, which manifested 
more than 5 years after exposure to 
ionizing radiation in service, resulted 
from such exposure in accordance with 38 
C.F.R. § 3.311(b), (c) (2010).  The dose 
estimate of record should be utilized in 
the determination.  

3.  Thereafter, readjudicate the claims.  
If the benefits sought on appeal remain 
denied, the Veteran and his representative 
should be issued a supplemental statement 
of the case, and given an opportunity to 
respond before the case is returned to the 
Board.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The Veteran need take no action unless otherwise 
notified.  The Veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


